DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/28/2021 and 11/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 24 is objected to because of the following informalities:
On line 2 of claim 24, “microporous” should read “micropores” to correct a minor error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 and 25-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oepen et al. (US 2009/0254063; hereafter Oepen) in view of Trudel et al. (US 2010/0268191; hereafter Trudell).
In regard to claim 21, Oepen discloses a vascular delivery device (100) comprising: an inner expandable member (50); an outer drug delivery component comprising a drug infusible layer (60) and being associated with the inner expandable member (see par. [0061], [0078]); and a tethering device (10) configured to evert the inner expandable member (50) and the outer drug delivery component (60) into a retracted position (see Figure 1A; par. [0079]).
Oepen discloses that the drug infusible layer includes a therapeutic agent in the form of microcapsules attached to the flexible membrane (see par. [0077]) but fails to expressly disclose “an outer barrier, wherein the outer barrier circumscribes or is mounted around the drug infusible layer” as is recited in claim 21.
In a similar art, Trudell discloses a drug delivery catheter (5) comprising an expandable element (12) (Figures 7-8) comprising an inner expandable member (32), an outer drug delivery component (26, 36), and an outer barrier (12), wherein the outer barrier circumscribes/ mounted around the drug infusible layer (26, 36) (see Figures 7-8).  Trudell shows the recited configuration is an art-recognized means for delivering medication/drugs via microcapsules (26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Oepen with the disclosed balloon configuration of Trudell in order to provide the predictable result of providing a means for delivering drugs from a microcapsule attached to a balloon.
In regard to claim 22, the combination teaches wherein the outer barrier (12) comprises a film (a porous expandable element can be considered a film).
In regard to claim 25, the combination teaches wherein the outer barrier (12) comprises a material (material between pores 24) that does not permit macroscopic transfer of a therapeutic agent below a pressure of 15 psi (the pores 24 provide the drug transfer, the material between the pores prevents transfer of material).
In regard to claim 26, the combination teaches wherein an outer surface of the outer barrier (12) is modified with textures (24), protrusions, depressions (24), grooves, coatings, and particles.
In regard to claim 27, Oepen teaches wherein the outer barrier contains or is marked with radiopaque markers or is constructed to be radiopaque in its entirety (Oepen teaches at par. [0058] and [0061] to include radiopacity into the balloon).
In regard to claim 28, the combination teaches wherein the outer barrier (12) comprises sections or areas (the material between the pores 24) that remain impermeable to a therapeutic agent delivered from the drug infusible layer.
In regard to claim 29, Oepen teaches wherein the expandable elements are coated or imbibed with polyurethane or silicone (see par. [0009], [0048], [0051]).
In regard to claim 30, the combination teaches further comprising an infusion lumen (14 of Trudell) in fluid communication with the drug infusible layer (36).
In regard to claim 31, the combination teaches further comprising a ventilation lumen (lumen of pores 24) in fluid communication with the drug infusible layer (26, 36).
In regard to claim 32, the combination teaches wherein a therapeutic agent (drug in microcapsules 26) at least partially infuses the drug infusible layer (36) via the infusion lumen (14) before a portion of the therapeutic agent exits the ventilation lumen (24).
In regard to claim 33, the combination teaches wherein the inner expandable member and the outer drug delivery component have an extended position (the extended position is shown in Figure 3 and 4 of Oepen).
Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oepen in view of Trudel and further in view of Herweck et al. (US 7,637,886; hereafter Herweck).
Oepen and Trudell, in combination, fails to teach “wherein the outer barrier comprises a fibrillated material” as is recited in claim 23, and “wherein the outer barrier comprises microporous between nodes interconnected by fibrils” as is recited in claim 24.
Herweck, in an analogous balloon catheter assembly, discloses a balloon (10) formed from an ePTFE microstructure (110) comprising nodes (130) interconnected by fibrils (132) that form through-pores (134). The body (12) of the balloon (10) formed by the microstructure (110) allows therapeutic fluid to pass through the body (12) to the target location in a weeping manner. Herweck teaches further modifications to control delivery of the fluid through the body. See col. 8, line 6- col. 10, line 23.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer drug delivery component of the combination with the open pore, highly nodal membrane of Kaplan in order to provide a delivery balloon that delivered therapeutic agent in a controlled manner (i.e., short or long dwell times based on the treatment; see col. 9, line 56- col. 10, line 10 of Herweck). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,878,132 in view of Oepen.  
Instant claim 21 further recites a tethering device configured to evert the inflatable elements into a retracted position.  Oepen discloses a tethering device (10) configured to evert the inflatable elements into a retracted position.  It would have been obvious to use a tethering device as taught by Oepen as an eversion mechanism for the claimed device to arrive at the claimed invention.
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,926,064 in view of Oepen.  
Instant claim 21 further recites a tethering device configured to evert the inflatable elements into a retracted position.  Oepen discloses a tethering device (10) configured to evert the inflatable elements into a retracted position.  It would have been obvious to use a tethering device as taught by Oepen as an eversion mechanism for the claimed device to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783